DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-20 are pending of which claims 1, 8 and 15 are in independent form.  Claims 1-20 are rejected under 35 U.S.C. 102(a)(1).

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 28 March 2022 as they apply to the 35 U.S.C. 101 rejections of the claims have been fully considered and are persuasive, therefore, the 35 U.S.C. 101 rejections of the claims has been withdrawn.  The claim amendments and arguments with respect to the 35 U.S.C. 102(a)(1) rejections of the independent claims have been fully considered and are not persuasive.  On pages 16-17 of the remarks, Applicant’s representative appears to argue that the Paterson reference fails to disclose detecting a user saving an unnamed digital file to a digital folder in that Paterson appears to extract a large amount of data system wide in order to assist with the selection of a folder, and elsewhere to name a file and does not disclose any focused process of extracting data from such a particular, preselected folder.


Examiner’s Response:
The Paterson reference at paragraphs [0005]- [0006] discloses a problem in the state of the art of ingesting electronic documents, mainly the files are often given generic or non-descriptive names and not assigned to the appropriate file location.  Paterson at paragraph [0007] and [0019] disclose ingesting files, which Examiner is interpreting as reading on saving an unknown digital file to a digital file folder.  While Paterson discloses an improvement on the art in which the ingestion is done automatically Paterson at paragraphs [0003]-[0005] and [0064] discloses this can be done manually [i.e., detecting a user saving an unnamed digital file].  Paterson at paragraphs [0007] and [00019] also discloses determining a file location for a file and a recommended name for the file.
The Paterson reference disclosing the additional feature of determining a file location does not preclude the reference from also disclosing the claim limitation of determining a file name for an unnamed or generically named file.
  Applicant’s representative’s argument that the Paterson reference looks system wide in order to assist with file selection and with name selection as opposed to the focused process directed at a preselected folder is unpersuasive because under BRI the focused preselected folder argued by Applicant may contain subfolders, in other words the preselected folder may be the beginning of a file directory containing numerous subfolders.  Additionally, Paterson at paragraph [0008] and [0070] cuts against Applicants representative’s argument that Paterson is limited to a broad system wide search for recommended locations and names for unnamed files as it discloses a more focused, or limited location and name search.
In the event Applicant is not persuaded by Examiner’s rationale, please reference the foreign patent document cited in the attached PTO-892 and at the end of the rejection, Yang, at Claim 1 as it relates to extracting feature information from all files in a current folder and automatically generating a name of the current file based on the extracted information.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paterson et al. U.S. Pub. No. 2018/0067957 (hereinafter “Paterson”).
Regarding independent claim 1, Paterson discloses:
detecting a user saving an unnamed digital file to a digital folder; extracting one or more first features from data collected from one or more named digital files within the digital folder (Paterson at paragraphs [0052] – [0056] discloses receiving uploaded documents [i.e., detecting a user saving an unnamed digital file to a digital folder] and extracting keywords [i.e., first features] from the text data.  While Paterson at paragraph [0007] discloses an improvement to the state of the art in which the ingestion of files is done automatically, Paterson at paragraphs [0003]-[0005] and [0064] discloses this can be done manually [i.e., detecting a user saving an unnamed digital file].) 

generating one or more models correlating the extracted one or more first features with one or more names of the one or more named digital files (Paterson at paragraph [0066] discloses in part, “…documents and/or their text data may be input to an artificial intelligence (AI) or machine learning system, which can be trained to identify associations between portions of the text data and file names or file locations, and to output suggested file names or file locations following analysis of each document.”  Examiner is of the position that what is being trained in Paterson as recited above, are machine learning models.  Additionally, Paterson at paragraph [0088] discloses comparing document keywords, extracted from the unnamed file, to stored file names [i.e., one or more names of the one or more named digital files] associated with the specific locations and a recommended file name is determined based on the comparison.)

extracting one or more second features from the unnamed digital file (Paterson at paragraph [0087] discloses in part, “For example, the recommended file name may be determined based on keyword text attributes, such as the text size/location/formatting discussed above.”  Examiner is of the position that the keyword text attributes such as text size and formatting read on one or more second features.)

determining a name for the unnamed digital file based on applying the one or more models to the extracted one or more second features (Paterson at paragraphs [0066]-[0069] and [0087] discloses inputting text data into a machine learning system which can be trained to identify associations between text and file names and generating recommended file names using in part keywords, document type, page markers, metadata and tags [i.e., plurality of features] as disclosed at paragraphs [0084] – [0085], and previous names and date information as disclosed at paragraph [0089].  Examiner is of the position that the plurality of features identified above read on one or more first features and one or more second features.  Examiner is of the position that what is being trained as described in Paterson above is a classification model.  Lastly, Paterson at paragraphs [0070]-[001] discloses a machine learning master node initial file name predictions based on certain elements [i.e., first feature, and client machine learning nodes with additional and specialized knowledge and potentially user provided feedback, used to improve and refine the master nodes predictions which Examiner is interpreting as reading on second features.)

wherein the extracting one or more first features and extracting one or more second features are capable of being performed concurrently (Paterson at paragraph [0087] discloses extracting a plurality of keyword text attributes such as size and formatting as part of the keyword text extraction, therefore Examiner is of the position that the plurality of keyword attributes would all be extracted as part of the text data extraction and thus be performed concurrently.)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Paterson discloses:
changing the name of the unnamed digital file to the determined name (Paterson at paragraph [0057] discloses, “Embodiments described herein may also generate recommended file names and file locations for the electronic documents. In some cases, the recommended file names may be initial file names for newly created documents, or recommended modifications to existing file names (e.g. where generic or non-descriptive file names are used).”  Additionally, Paterson at paragraph [0087] and [0090] discloses generating file names for documents and automatically assigning it to the document, i.e., changing…)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Paterson discloses:
based on determining that the digital folder does not contain the one or more named digital files, extracting the one or more first features from the digital folder (Paterson at paragraph [0187] discloses in part, “Furthermore, as the newly created electronic documents may be initially unnamed (or have generic temporary file names), the document analysis application 132 may use the processes described herein to generate recommended filing names to facilitate the creation and storage of such documents.”  Additionally, Paterson at paragraphs [0056] and [0057] discloses where generic or non-descriptive file names are used [i.e., based on determining] recommended file names may be created using in an exemplary embodiment, document keywords and keywords assigned to folders [i.e., extracting the one or more first features from the digital folder].)

Regarding dependent claim 4, all of the particulars of claims 1 and 3 have been addressed above.  Additionally, Paterson discloses:
wherein the one or more first features include at least one of a name of the digital folder and one or more names of parent folders of the digital folder (Paterson at paragraph [0056] discloses in part, “The stored keywords may include the folder names in a fixed directory structure…”  Additionally Paterson at paragraph [0070] discloses in part, “For example, the master node may predict file locations at a first level and a second level (e.g., "/Banking/Bank Accounts"), and may predict certain elements that may be used in a file name. The client node may then predict the third and subsequent levels of the file locations, along with the predicted file name, which will be based on the client node's learned associations.”  Lastly, Paterson at paragraph [0076] discloses location specific weighting of keywords based on file levels and folders and sub-folders.)

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Paterson discloses:
further comprising: based on determining the name for the unnamed digital file, notifying or suggesting to the user the determined name before naming the unnamed digital file according to the determined name (Paterson at paragraph [0090] discloses in part, “In some cases, the file will automatically be given the recommended file name, at least temporarily. A user may be prompted to approve the suggested file name, or to generate an alternative filename.”)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Paterson discloses:
further comprising: receiving feedback indicative of whether the unnamed digital file was appropriately named or receiving feedback indicative of whether the user named the unnamed digital file according to the determined name; and adjusting the model based on the received feedback (Paterson at paragraphs [0067] – [0073] discloses a machine learning system used for file naming and using a feedback process to tune the process.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Paterson discloses:
wherein the one or more features include features selected from a group comprising a file size, type, current name, previous names, versions, topics, structure, tags, keywords, metadata, hashtags, file extension, file format, date created, and time created (Paterson at paragraph [0019] discloses, “…determining a recommended file name for one of the received documents by: determining a keyword coefficient for each of the document keywords in the text data, each keyword coefficient indicating a measure of importance of the corresponding document keyword to the document; and determining the recommended file name using the keyword coefficients of the document keywords.”  Additionally, Paterson at paragraph [0079] discloses using document type, [0084] – [0085] discloses using page markers, metadata and tags, and paragraph [0089] discloses using previous names and date information in file name generation.)

Regarding independent claim 8, while independent claim 8, a computer program product claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 8 is rejected under the same rationale as claim 1.

Regarding dependent claim 9, all of the particulars of claim 8 have been addressed above.  Additionally, claim 9 is rejected under the same rationale as claim 2.

Regarding dependent claim 10, all of the particulars of claim 8 have been addressed above.  Additionally, claim 10 is rejected under the same rationale as claim 3.

Regarding dependent claim 11, all of the particulars of claims 8 and 10 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 4.

Regarding dependent claim 12, all of the particulars of claim 8 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 5.

Regarding dependent claim 13, all of the particulars of claim 8 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 6.

Regarding dependent claim 14, all of the particulars of claim 8 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 7.

Regarding independent claim 15, while independent claim 15, a computer system claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 15 is rejected under the same rationale as claim 1.  Additionally, with respect to the hardware limitations reciting in the claim, specifically, one or more computer processors, one or more computer-readable storage media (See Paterson at paragraph [0051]).

Regarding dependent claim 16, all of the particulars of claim 15 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 2.

Regarding dependent claim 17, all of the particulars of claim 15 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 3.

Regarding dependent claim 18, all of the particulars of claims 15 and 17 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 4.

Regarding dependent claim 19, all of the particulars of claim 15 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 5.

Regarding dependent claim 20, all of the particulars of claim 15 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 6.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2021/0334238
Paragraph [0001] as it relates to using machine learning to name and determine which folder in which to store a file.
Foreign Patent Doc. CN-110263007-A
Claim 1 as it relates to extracting feature information from all files in a current folder and automatically generating a name of the current file based on the extracted information.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154